Citation Nr: 0519608	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-25 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a right inner ear 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada in March 2003.

The Board denied the veteran's claim in a December 2004 
decision but later, in April 2005, in a response to a motion 
to reconsider the December 2004 decision, decided to vacate 
its prior decision, rendering the motion to reconsider moot.  
The Board would point out that the Board's determination 
affected only the issue of entitlement to service connection 
for a right inner ear disorder and not any of the other 
issues addressed in the December 2004 decision.  That 
decision, insofar as the noted issue is concerned, has been 
vacated by the Board in a separate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a February 2003 VA treatment record, the veteran was noted 
to have "a long standing [right] ear problem while in 
service."  The examiner also indicated that the veteran 
reported that, when he turned his head, he would become dizzy 
and lose his balance.  These findings suggest a possibility 
of a right inner ear disorder of service onset, and the Board 
therefore finds that a VA examination addressing the nature 
and etiology of such a disorder is "necessary" under 
38 U.S.C.A. § 5103A(d) (West 2002) in this case.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
ear examination addressing the nature and 
etiology of any current right inner ear 
disorders.  The examiner should review 
the entire claims file in conjunction 
with the examination.  The examiner 
should then clearly state whether or not 
the veteran currently suffers from a 
chronic right inner ear disorder.  If a 
diagnosis is made, the examiner must 
render an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to 
service.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

2.  Then, the claim of entitlement to 
service connection for a right inner ear 
disorder should be readjudicated.  If 
this claim remains denied, the veteran 
and his representative must be furnished 
with a Supplemental Statement of the Case 
and given a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


